         Case 2:16-cr-00201-GEKP Document 147 Filed 09/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                         v.                          CRIMINAL ACTION NO. 16-CR-201-2

AZAD KHAN

                                M               ORDER
        AND NOW this          ;2      .   day of September, 2020, IT IS ORDERED that:

        1.      Mr. Khan's request for extension oftime (ECF No. 145) is DENIED WITHOUT

PREJUDICE to his right to present these same facts in support of an equitable tolling argument;

        2.      The Clerk of Court shall promptly furnish Mr. Khan with a blank copy of the

Court's current standard form for filing a petition pursuant to 28 U.S.C. § 2255 bearing the

above-captioned criminal action number;

        3.      Mr. Khan shall complete this Court's current standard form of petition as directed

by Local Civil Rule 9.3(b) and Rule 2 of the Rules Governing Section 2255 Cases in the United

States District Courts, sign the completed petition, and return it to the Clerk of Court within 30

days of the date of this Order, failing which Mr. Kahn's proposed arguments will not be

entertained 1




                                                                   tates District Judge


1
  This Order does not relieve petitioner of his on-going obligation to pursue his rights diligently. If
petitioner wishes to pursue relief under 28 U.S.C. § 2255, he should act with the "reasonable diligence"
required by the law. The allowance of 30 days prior to a dismissal for failure to prosecute should not be
construed as a determination that 30 days is a reasonable time for the diligent pursuit of petitioner's
claims.
